IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00023-CV

$7,794 IN US CURRENCY AND KENNETH LEWIS,
                                     Appellants
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 170th District Court
                             McLennan County, Texas
                            Trial Court No. 2007-4394-4


                          MEMORANDUM OPINION


      In this appeal, appellant Kenneth Wayne Lewis appeals from the trial court’s

order of forfeiture of $7,794.00. In two issues, which can be categorized as one, Lewis

contends that the evidence is insufficient to establish, by a preponderance of the

evidence, that there is “a substantial connection … between the property to be forfeited

and the criminal activity defined by the statute.” We will affirm.

      After making several controlled purchases of crack cocaine from Lewis, Waco

police obtained a warrant to search Lewis’s house.        During the search of Lewis’s
residence, police found approximately forty-three grams of powder cocaine, thirty-one

grams of crack cocaine, digital scales, and drug ledgers. Included were twenty-two

“individual baggies” of cocaine weighing about “a half gram each.” Police also found

$4,800.00 in a plastic bag inside a laundry basket located in a downstairs garage. In

addition, $2,994.00 was recovered from Lewis’s vehicle, which was parked on the

property.      Lewis was subsequently arrested and charged in federal court with

“Possession With Intent to Distribute at Least 5 Grams of “Crack” Cocaine, a Schedule

II Narcotic Drug Controlled Substance.”

        Thereafter, the State filed a petition for forfeiture, alleging that the $7,794.00

seized from Lewis’s residence and vehicle was contraband under Chapter 59 of the

Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art. 59.01-.14 (West

2006 & Supp. 2011). The criminal case against Lewis was resolved while the forfeiture

proceeding was still pending, with Lewis being sentenced to federal prison and fined

$1,000.00. Later, in the bench trial on the State’s forfeiture petition, the State offered the

testimony of Waco police officers John Allovio and Daryl Moore, and Lewis testified on

his own behalf. At the conclusion of the trial, the trial court determined that the seized

currency was contraband and signed a final judgment of forfeiture.              This appeal

followed.

        Under civil preponderance-of-the-evidence standards, evidence is legally

insufficient only when: (1) there is a complete absence of evidence of a vital fact; (2) the

court is barred by rules of law or of evidence from giving weight to the only evidence

offered to prove a vital fact; (3) the evidence offered to prove a vital fact is no more than

$7,794.00 in U.S. Currency v. State                                                     Page 2
a mere scintilla; or (4) the evidence establishes conclusively the opposite of the vital fact.

City of Keller v. Wilson, 168 S.W.3d 802, 810 (Tex. 2005).          The final test for legal

sufficiency is “whether the evidence at trial would enable reasonable and fair-minded

people to reach the verdict under review.” Id. at 827. In making this determination, we

credit favorable evidence if a reasonable factfinder could, and disregard contrary

evidence unless a reasonable factfinder could not.          Id.   This is more than a mere

question of whether evidence exists that has some remote relation to the verdict. Id. So

long as the evidence falls within the zone of reasonable disagreement, we may not

substitute our judgment for that of the factfinder. Id. at 822. The trier of fact is the sole

judge of the credibility of the witnesses and the weight to give their testimony. Id. at

819. Although we consider the evidence in the light most favorable to the challenged

findings, indulging every reasonable inference that supports them, we may not

disregard evidence that allows only one inference. Id. at 822.

        When considering a factual sufficiency challenge, we must consider and weigh

all of the evidence, not just that evidence that supports the verdict. Mar. Overseas Corp.

v. Ellis, 971 S.W.2d 402, 407 (Tex. 1998). We must consider and weigh all of the evidence

and can set aside a verdict only if the evidence is so weak or if the finding is so against

the great weight and preponderance of the evidence that it is clearly wrong and unjust.

Dow Chem. Co. v. Francis, 46 S.W.3d 237, 242 (Tex. 2001).

        Because a forfeiture proceeding under Chapter 59 is a civil in rem proceeding

subject to the rules applicable to civil trials and appeals generally, the appropriate

standard of review depends on which party had the burden of proof on the issue at

$7,794.00 in U.S. Currency v. State                                                     Page 3
trial. One Ford Mustang v. State, 231 S.W.3d 445, 448-49 (Tex. App.—Waco 2007, no pet.).

For the State to prevail in a forfeiture proceeding under Chapter 59, it is required to

prove, by a preponderance of the evidence, that the property is subject to forfeiture to

the State. See TEX. CODE CRIM. PROC. ANN. art. 59.05(b); see also $43,774.00 in U.S.

Currency v. State, 266 S.W.3d 178, 182 (Tex. App.—Texarkana 2008, pet. denied).

        The State’s right to bring a forfeiture cause exists by statute, and not by virtue of

the constitution or common law. State v. $90,235.00 in U.S. Currency, 346 S.W.3d 737,

741 (Tex. App.—El Paso 2011, no pet.); 1976 Harley Davidson Motorcycle VIN #2C16410H6

v. State, 106 S.W.3d 398, 401 (Tex. App.—Corpus Christi 2003, no pet.). In the statutory

scheme, property, including currency, is subject to seizure and forfeiture if it is found to

be contraband. TEX. CODE CRIM. PROC. ANN. art. 59.02(a). Contraband is property used

or intended to be used in the commission of certain felonies or proceeds derived from

those felonies.        Id. at art. 59.01(2)(A)-(D); State v. Silver Chevrolet Pickup VIN

1GCEC14T7YE257128, 140 S.W.3d 691, 692 (Tex. 2004).            Specifically, money that is

derived from or intended for use in manufacturing, delivering, selling, or possessing a

controlled substance is subject to forfeiture. TEX. CODE CRIM. PROC. ANN. art. 59.01-.02;

$27,920.00 in U.S. Currency v. State, 37 S.W.3d 533, 535 (Tex. App.—Texarkana 2001, pet.

denied).

        To seize a person’s property, the State must show a substantial connection or

nexus between the property to be forfeited and the criminal activity defined by the

statute.    $27,920.00 in U.S. Currency, 37 S.W.3d at 535.        Proof may be made by

circumstantial evidence, but the proof must raise more than a mere surmise or

$7,794.00 in U.S. Currency v. State                                                    Page 4
suspicion regarding the source of the money. Id.; see Spurs v. State, 850 S.W.2d 611, 614

(Tex. App.—Tyler 1993, writ denied) (stating that when no direct evidence connects the

seized currency and property to the sale of controlled substances, the State must present

sufficient circumstantial evidence showing that, under all the circumstances raised by

the evidence, it is more reasonable than not that the recovered money and property

were derived from the sale of controlled substances). “Nonetheless, the State is not

required to exclude every other possible way in which the money might have been

acquired; it is required only to prove the fact through a balance of probabilities.”

Antrim v. State, 868 S.W.2d 809, 812 (Tex. App—Austin 1993, no writ).

        Lewis argues that the evidence is insufficient to establish a substantial connection

between the seized currency and the drugs found in his house. In particular, Lewis

notes that the seized currency was not found “in proximity to the drugs”; “there is no

evidence that the seized funds were previously in contact with drugs”; “there was no

suspicious activity consistent with drug trafficking”; and “the modest amount of seized

funds are a reasonable sum to be in the control of Appellant given his full-time

employment and after hours maintenance work.”

        Courts have considered the following factors when evaluating the sufficiency of

the evidence supporting forfeiture: (1) the proximity of the money to the drugs and to

evidence of drug trafficking; (2) evidence that the money was previously in contact with

drugs; (3) suspicious activity consistent with drug trafficking; (4) the amount of money

at issue; and (5) the presence of expert testimony indicating that there was a substantial

connection or nexus between the property to be forfeited and the criminal activity.

$7,794.00 in U.S. Currency v. State                                                   Page 5
Antrim, 868 S.W.2d at 814; see $7,058.84 in U.S. Currency v. State, 30 S.W.3d 580, 586-87

(Tex. App.—Texarkana 2000, no pet.).

        Lewis asserts that the seized funds were not found in proximity to the drugs

because the funds were found in the garage and his vehicle, while the drugs were found

in other parts of the house. We disagree.

        The record reflects that police made several controlled purchases of cocaine from

Lewis in the time preceding the search warrant. As a result of these purchases, police

obtained a warrant to search Lewis’s house and found items consistent with drug

trafficking, including forty-three grams of powder cocaine, thirty-one grams of crack

cocaine, digital scales, and drug ledgers. See $4,182.00 in U.S. Currency v. State, 944

S.W.2d 24, 28-29 (Tex. App.—Texarkana 1997, no writ) (affirming forfeiture judgment

where appellant was found with cash, methamphetamine, scales, and zip-lock

sandwich bags used to distribute drugs); $22,922.00 in U.S. Currency v. State, 853 S.W.2d

99, 101-03 (Tex. App.—Houston [14th Dist.] 1993, writ denied) (affirming forfeiture

judgment where appellant was seen selling marihuana, and trunk of appellant’s car

contained drug paraphernalia used for distributing and retailing marihuana);

$136,205.00 in U.S. Currency v. State, 848 S.W.2d 888, 890 (Tex. App.—Houston [14th

Dist.] 1993, no writ) (affirming portion of forfeiture judgment where search of

appellant’s home revealed three triple-beam scales, plastic wrap, 97.1 grams of

marihuana, large amount of cash, and several handguns). And, among the drugs seized

were twenty-two individual bags of cocaine weighing a half gram each, which,

according to police, is consistent with drug trafficking. Moreover, $4,800.00 was found

$7,794.00 in U.S. Currency v. State                                                Page 6
in the garage of the same house where the drugs were found, and the remaining

$2,994.00 was found in Lewis’s vehicle, which was parked near the house on his

property. Lewis does not cite, nor are we aware of, authority specifically holding that

the seized funds must be found in the same room as the drugs. Cf. $136,205.00 in U.S.

Currency, 848 S.W.2d at 891 (reversing portion of forfeiture judgment pertaining to

$40,000 that was found in safety deposit box at bank, which “was located a distance

away from Johnson’s residence where the marijuana was found”).

        Lewis also argues that the seized funds were derived from his full-time job as a

warehouse worker and his part-time maintenance work. Lewis, however, does not

provide any documentation supporting this contention. When searching Lewis’s house

and vehicle, police found a large quantity of money—$7,794.00—in small

denominations. In particular, Officer Allovio testified that: “There were 29 one-dollar

bills; 35 five-dollar bills; 39 ten-dollar bills; 195 twenty-dollar bills; 12 fifty-dollar bills;

and 27 one-hundred dollar bills.”            Furthermore, in his affidavit, Waco Police

Investigator Reginald Johnson stated that Lewis was paid an hourly wage of $10.00 and

that Lewis owned a 2008 Chevy pickup truck with a purchase price of $28,100.00.

Investigator Johnson also noted that:

        In Affiant[‘s] experience as a narcotics investigator[,] Affiant found that it
        is common for individuals who sell illegal controlled substances to have
        large sums of money in small denominations. These monies are usually
        proceeds from the sell [sic] of illegal controlled substances. Kenneth
        Lewis has one legitimate source of income, which pays him ten dollars an
        hour.

        The State’s evidence touches on many of the factors articulated in Antrim. See


$7,794.00 in U.S. Currency v. State                                                       Page 7
Antrim, 868 S.W.2d at 814. Accordingly, we find that, based on the evidence presented

at trial, reasonable and fair-minded persons could conclude that a substantial

connection existed between the seized currency and the commission of the offense for

which Lewis was convicted. In addition, we cannot say that the trial court’s judgment

is against the great weight and preponderance of the evidence as to be manifestly

unjust. We thus hold that the evidence is legally and factually sufficient to support the

trial court’s finding that the seized $7,794.00 was contraband subject to forfeiture.

Lewis’s issue is overruled.

        Having overruled Lewis’s complaint on appeal, we affirm the judgment of the

trial court.




                                               REX D. DAVIS
                                               Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed September 20, 2012
[CV06]




$7,794.00 in U.S. Currency v. State                                                Page 8